Citation Nr: 1616796	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-46 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965, with additional service of 3 months and 28 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board reopened this claim and remanded for further evidentiary development.


FINDING OF FACT

The most probative evidence indicates the Veteran's bilateral knee arthritis was not shown in service or for many years thereafter, and there is no competent evidence suggesting the Veteran's current bilateral knee arthritis is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral knee arthritis   have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2007. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, Social Security Administrative disability records, VA medical records, a VA examination and VA medical opinion were obtained.  Additionally, the Veteran was asked to identify, and authorize VA to obtain, treatment records from any private medical providers who have treated him for his knees.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.        § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that he sustained a bilateral knee injury when he passed out while on guard duty during his active service, resulting in his current diagnosis of bilateral knee arthritis.

As an initial matter, the Board notes that the Veteran has a current diagnosis of bilateral knee arthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's STRs do not contain any complaints, treatment, findings or diagnosis consistent with bilateral knee arthritis or any knee condition.  While the Veteran was seen for passing out in June 1963, it was noted there was no trauma from the fall.  He stated he got dizzy and his stomach "flipped."  He stated that he felt a little weak at the time of the visit but was otherwise okay.  The impression was postural syncope.  He was reassured and released to duty.  The February 1965 separation examination notes that the Veteran's lower extremities were normal, and in a concurrent report of medical history, the Veteran reported that he had not experienced a "trick" or locked knee during service.  He also denied arthritis, rheumatism, bone or joint deformity, and lameness.  In fact, the Veteran reported that he was in good health.

After service, treatment records from as early as May 2002 have some complaints of knee pain and indicated that the Veteran had a history of arthritis of the knees.  An x-ray from May 2003 indicated that the Veteran had bicompartmental osteoarthritis involving the medial and patellofemoral compartments of the right knee, with similar findings in the left knee.  In March 2005, he underwent a right knee replacement and following the surgery continued to take Percocet for the pain. 

As there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking the current   condition with service is required to establish service connection.  

In March 2012, a private treating physician stated that he believed the origin of the Veteran's knee degenerative changes would appear related to his military service stress on the knee joints, and a component of the degenerative changes would be age related superimposed on the military related changes.  

The Veteran was afforded a VA examination in September 2014.  The Veteran reported to the examiner that his arthritis was diagnosed in 1994 and that he had a knee replacement at that time; however, the Board notes the records reflect the knee replacement occurred in March 2005.  The Veteran also reported that during active duty he was standing in Guard Inspection and his knees gave out and he sat down on them.  He explained that he was given aspirin and limited duty for a week and    a half and he was not seen again for the incident.  The examiner opined that the Veteran's claimed bilateral knee condition was not caused by or a result of his time in the military.  He attributed the Veteran's bilateral knee arthritis to a chronic and progressive product of the natural aging process, as there was documented arthritis in his neck and back as well.  The examiner provided an addendum opinion in October 2014 after reviewing the Veteran's claims file, and opined that it was less likely than not that the Veteran had any knee disability that is traceable to his period in the military.  The examiner noted the singular incident during active service    that the Veteran described as "his knees giving out"; however, he stated that the record was void of any other medical encounters indicating knee complaints.   He explained that biologic plausibility was lacking to attribute the described in-service incident to the development of arthritis decades later and that the Veteran was able to work at a factory from 1965-1982 without any medical attention to his knees. 

After review of the record, the Board finds that the most probative evidence is against a finding that the Veteran's current bilateral knee arthritis is related to service.

Regarding the only positive medical opinion of record, provided in March 2012, the physician did not address the normal knee findings on separation examination and the Veteran's denial of any knee problems at separation, or the length of time between service and diagnosis.  Moreover, the physician provided no rationale for his conclusion that the Veteran's current disability is related to service.  Due to this factual omission and the conclusory nature of the physician's opinion, the Board affords it little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversely, the VA examiner considered the Veteran's STRs, his post-service treatment records, the Veteran's claimed injury in 1963, and post service occupation when opining that the Veteran's current bilateral knee arthritis was not likely related to service.  The Board finds the VA opinion to be most probative, as it was based on examination of the Veteran, review of the claims file, and the Veteran's reported history.  Importantly, the physician provided an adequate rationale for the conclusion reached.  Id.   

While the Veteran believes that his current bilateral knee arthritis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral knee arthritis is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's bilateral knee arthritis was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral knee arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


